        Case 4:20-cv-00454-KGB Document 19 Filed 04/14/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

MATTHEW WRIGHT,

             Plaintiff,

      vs.                                   Civil Action No. 1:20-cv-836-AT

TYLER TECHNOLOGIES, INC.,

             Defendant.

            PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS

   Plaintiff Matthew Wright, through the undersigned counsel, hereby to the

Motion to Dismiss [Dkt. 15] of Defendant Tyler Technologies, Inc., showing the

Court as follows:

   While Plaintiff does not agree that venue is improper in this Court or that

Defendant would face any hardship by litigating in this forum, and while Plaintiff

opposes Defendant’s request to dismiss this action, Plaintiff does not oppose

Defendant’s alternative request to transfer of this action to the United States

District Court for the Eastern District of Arkansas.

   28 USCS § 1406(a) provides that a Court “shall dismiss, or if it be in the

interest of justice, transfer such case to any district or division in which it could

have been brought.” “[T]ransfer is generally perceived to further the interests of


                                            1
        Case 4:20-cv-00454-KGB Document 19 Filed 04/14/20 Page 2 of 4




justice more than dismissal.” Allied Sound v. Dukane Corp., 934 F. Supp. 272, 276

(M.D. Tenn. 1996) (citing Nation v. United States Gov’t., 512 F. Supp. 121, 126

(S.D. Ohio 1981)). “As such, ‘doubts should be resolved in favor of preserving the

action, particularly where it appears that venue may be properly laid in the

proposed transferee district.’ ” Id. (quoting Nation, 512 F. Supp. at 126–27); see

also Barton S. Co. v. Manhole Barrier Sys., 318 F. Supp. 2d 1174, 1178 (N.D. Ga.

2004) (transferring rather than dismissing action); Herndon v. AJ Servs. Joint

Venture I, LLP, No. 1:15-cv-00612-LMM-AJB, 2015 U.S. Dist. LEXIS 194449, at

*16-19 (N.D. Ga. Nov. 30, 2015) (“it is in the ‘interest of justice’ to transfer the

case to a proper forum rather than dismiss it. . . . ‘If by reason of the uncertainties

of proper venue a mistake is made, . . . the interest of justice may require that the

complaint not be dismissed but rather that it be transferred in order that the

plaintiff not be penalized by . . . ‘time-consuming and justice-defeating

technicalities.’ ” (quoting Goldlawr, Inc. v. Heiman, 369 U.S. 463, 467, 82 S. Ct.

913 (1962)).

   Plaintiff would further note that dismissal rather than transfer might unduly

prejudice him because his employment began more than two years prior to the

present and his FLSA claims might wither due to the statute of limitations if he

were required to refile his action in another forum. Plaintiff therefore requests that


                                            2
        Case 4:20-cv-00454-KGB Document 19 Filed 04/14/20 Page 3 of 4




the Court transfer this action to the Eastern District of Tennessee as the interest of

justice requires.

This 14th day of April 2020,

                                               Respectfully submitted,

                                               DELONG CALDWELL BRIDGERS
                                               FITZPATRICK & BENJAMIN, LLC

                                               s/Matthew W. Herrington
101 Marietta Street NW                         Mitchell D. Benjamin
Suite 2650                                     Georgia Bar No. 049888
Atlanta, Georgia 30303                         Matthew W. Herrington
(404) 979-3171                                 Ga. Bar No. 275411
(404) 979-3170 (f)
benjamin@dcbflegal.com                         Counsel for Plaintiff
matthew.herrington@dcbflegal.com


                            Certification of Compliance

Pursuant to LR 7.1, NDGa, I certify that the foregoing brief was prepared using

Times New Roman 14-point font, one of the font and point selections approved by

the Court in LR 5.1, NDGa.

                                                      s/Matthew W. Herrington
                                                      Matthew W. Herrington
                                                      Georgia Bar No. 275411




                                           3
        Case 4:20-cv-00454-KGB Document 19 Filed 04/14/20 Page 4 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

MATTHEW WRIGHT,

             Plaintiff,

      vs.                                  Civil Action No. 1:20-cv-836-AT

TYLER TECHNOLOGIES, INC.,

             Defendant.

                              CERTIFICATE OF SERVICE

I certify that on this date I caused the foregoing document to be filed with the

Clerk via the Court’s CM/ECF system, thereby ensuring electronic service upon all

counsel of record.

Dated: April 14, 2020

                                                     s/Matthew W. Herrington
                                                     Matthew W. Herrington
                                                     Georgia Bar No. 275411




                                          4
